Citation Nr: 9925771	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from February 1971 to April 
1972 and from June 1975 to September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for PTSD.

In August 1996, the Board remanded this matter to the RO for 
further development, including procurement of recent 
treatment records and of records maintained by the Social 
Security Administration (SSA), attempts to secure additional 
service medical records and to verify the occurrence of the 
claimed in-service stressors, and a psychiatric examination 
of the veteran.  The veteran did not respond to the RO's 
request for details concerning the claimed stressors.  The 
National Personnel Records Center (NPRC) advised the RO that 
no further service medical records were available.  The RO 
obtained the records associated with the veteran's 
application for SSA disability benefits.

In May 1998, the Board again remanded this matter to the RO 
for further development, including an attempt to obtain more 
detailed information from the veteran about the stressors to 
which he has claimed exposure, records of recent treatment 
for PTSD, and reports from the United States Armed Services 
Center for Research of Unit Records (USASCRUS), formerly the 
U.S. Army & Joint Services Environmental Support Group (ESG), 
concerning the stressors to which the veteran has claimed he 
was exposed.  The veteran did not respond to the RO's request 
for detailed information about the claimed stressors.  The 
USASCRUS advised the RO that it could not provide general 
historical documentation or records for large periods of time 
without a specific incident.

However, the RO was instructed, whether or not the veteran 
responded, to readjudicate the claim for service connection 
for PTSD.  Specifically, the RO was instructed to make a 
determination whether the veteran was engaged in combat and 
whether the claimed stressors were related to such combat.  
Further, the RO was instructed to determine whether the claim 
is well grounded.  If the benefit sought by the veteran were 
denied, the RO was instructed to provide the veteran a 
supplemental statement of the case to include current law and 
regulations pertinent to claim for service connection for 
PTSD.

It does not appear from the record that the RO readjudicated 
the veteran's claim.  Specifically, the RO has not determined 
whether the veteran was engaged in combat, whether the 
claimed stressors were related to such combat, and whether, 
based on all the evidence contained in the claims folder, the 
claim is well grounded.  Further, the RO has not provided the 
veteran and his representative with a supplemental statement 
of the case (SSOC).  Thus, the RO has not complied with the 
instructions contained in the Board's May 1998 remand.  The 
instructions with which the RO has not complied are repeated 
below.  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand order.  It is error for the Board 
to fail to insure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the veteran submitted additional evidence, 
consisting of his statement, directly to the Board in July 
1999 without waiver of consideration of this evidence by the 
RO.  Consequently, the Board must refer this evidence to the 
RO for review and preparation of a SSOC.  See 38 C.F.R. 
§ 20.1304 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD, after undertaking and concluding 
any additional indicated development.  
The readjudication should include 
consideration of the additional evidence 
submitted directly to the Board and the 
provisions of 38 U.S.C.A. § 1154(b), as 
discussed in Collette v. Brown, 82 F.3d 
389, 392-93 (Fed.Cir. 1996), and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  
Initially, the RO should determine if the 
veteran's claim is well grounded.  Also, 
it should make a finding whether the 
veteran engaged in combat and whether the 
claimed stressors were related to combat.

2.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

